Name: Commission Regulation (EEC) No 1759/88 of 21 June 1988 laying down detailed rules for implementing the arrangements applicable to imports of sweet potatoes and manioc starch intended for certain uses
 Type: Regulation
 Subject Matter: trade policy;  plant product;  tariff policy
 Date Published: nan

 No L 156/20 Official Journal of the European Communities 23 . 6. 88 COMMISSION REGULATION (EEC) No 1759/88 of 21 June 1988 laying down detailed rules for implementing the arrangements applicable to imports of sweet potatoes and manioc starch intended for certain uses THE COMMISSION OF THE EUROPEAN COMMUNITIES, the provisions of Commission Regulation (EEC) No 3183/80 of 3 December 1980 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (*), as last amended by Regulation (EEC) No 2082/87 (*) ; Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1471 /88 of 16 May 1988 concerning the arrangements applicable to imports of sweet potatoes and manioc starch intended for certain uses and amending Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff ( l), and in particular Article 4 thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1097/88 (3), and in particular Article 12 (2) thereof, Whereas the quantities of sweet potatoes to be imported in 1988 under this Regulation are to be those fixed by Regulation (EEC) No 1471 /88 , less, in respect of products originating in China in accordance with Article 2 of Regulation (EEC) No 1471 /88 , the quantities allocated for that year pursuant to Commission Regulation (EEC) No 1146/86 of 18 April 1986 laying down protective measures in respect of imports of sweet potatoes Q ; whereas the management and surveillance rules for imports implemented pursuant to Regulation (EEC) No 3962/87 (8) should be maintained and in particular the requirement for an export document issued by the Chinese authorities or under their responsibility for goods originating in that country should be required ; whereas the arrangements laid down by this Regulation must replace the provisional measures laid down by Regulation (EEC) No 1146/86 ; whereas the latter Regulation must accordingly be repealed ; Whereas Regulation (EEC) No 1471 /88 lays down the tariff arrangements applicable to imports into the Community of sweet potatoes, intended for uses other than human consumption and of manioc starch intended for the manufacture of medicinal or food preparations ; whereas detailed rules for the application of these arrangements must be laid down ; Whereas the tariff arrangements for manioc starch laid down by Regulation (EEC) No 1471 /88 are to be limited for certain purposes ; whereas, for , products intended for the manufacture of food preparations, the quantities laid down must be allocated on the basis of usual consumption requirements for the manufacture of food preparations intended for retail sale covered by CN code 1901 and of tapioca, granulated or in the form of pearls, for retail sale, falling within CN code 1903 ; Whereas, as regards sweet potatoes, the abovementioned Regulation (EEC) No 1471 /88 amends Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (4) to differentiate between sweet potatoes intended for human consumption from other products ; whereas the form of presentation and packaging of sweet potatoes intended for the abovementioned uses, which fall within CN code 071420 10, must be defined and products which do not meet the presentation and packaging conditions thus defined must be considered to fall within CN code 07142090 ; Whereas special provisions must be laid down to ensure that manioc starch is not diverted from the uses laid down ; whereas, to that end, the grant of the reduced-rate import duty must depend, in particular, on an undertaking by importers to abide by the planned use and on the lodging of a security of an amount equal to the reduction in the import duty ; whereas a reasonable processing time is required for monitoring of the Whereas, in order to ensure proper administrative management of the abovementioned arrangements and in particular to guarantee that the quantities set for each year are not exceeded, special rules regarding the lodging of applications and the issue of licences must be laid down ; whereas those rules are either to supplement or to waive (') OJ No L 134, 31 . 5 . 1988 , p. 1 . 0 OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 110, 29. 4. 1988, p. 7. 0 OJ No L 256, 7. 9 . 1987, p. 1 . 0 OJ No L 338 , 13 . 12. 1980, p. 1 . (6) OJ No L 195, 16. 7. 1987, p. 11 . o OJ No L 103, 19 . 4. 1986, p. 58 . (8) OJ No L 371 , 30 . 12. 1987, p. 38 23. 6. 88 Official Journal of the European Communities No L 156/21 arrangements in question ; whereas, where the product released for circulation is dispatched to another Member State for processing, the T5 control copy drawn up by the Member State of entry for free circulation, pursuant to Commission Regulation (EEC) No 2823/87 of 18 September 1987 on the documents to be used for the purpose of implementing Community measures entailing verification for the use and/or destination of goods (') is the appropriate instrument for providing proof of processing ; Whereas experience has shown that, although the security is lodged to ensure payment of a customs import debt which arises, some element of proportionality must be introduced as regards the release of that security, in particular in certain cases where the time limits laid down by the arrangements have not been complied with ; whereas the rules laid down in Title V of Commission Regulation (EEC) No 2220/85 of 22 July 1985 laying down common detailed rules for the application of the system of securities for agricultural products (2), as amended by Regulation (EEC) No 1 181 /87 (3) should therefore be used as a basis ; Whereas the measures laid down in this Regulation are in accordance with the opinion of the Management Committee for Cereals, in accordance with CN code 0714 20 10 when customs formalities of release for free circuation are completed. The provisions of this Title shall not apply on the release for free circulation of sweet potatoes intended for human consumption as defined in the preceding subparagraph, with the exception of those in Article 5 ( 1 ). Article 3 Applications for licences shall be lodged with the competent authorities in each Member State by 1 p. m. (Brussels time) on Tuesdays or, if the latter is not a working day, on the first following working day. Licence applications may be lodged for the first time on 4 July 1988 . Article 4 1 . Box 14 of licence applications and licences shall indicate the country of origin . Licences shall require the product to be imported from the country indicated. For imports of products originating in the People's Republic of China, licence applications shall be admissible only if they are accompanied by the original of an export document issued by the Government of the People's Republic of China or under its responsibility and drawn up in accordance with the Annex hereto. That export document shall be blue . 2. Box 20(a) of licences shall contain one of the following entries : HAS ADOPTED THIS REGULATION :  ExenciÃ ³n del derecho de importaciÃ ³n (articulo 4 del Reglamento (CEE) n ° 1759/88) Article 1 On their entry for free circulation, sweet potatoes and manioc starch shall qualify under the arrangements laid down, for certain uses, by Regulation (EEC) No 1471 /88 subject to the provisions of this Regulation.  Fritagelse for importafgift (artikel 4 i forordning (EÃF) nr. 1759/88)  Einfuhrzollfrei (Artikel 4 der Verordnung (EWG) Nr. 1759/88) TITLE I  Ã ÃÃ ±Ã »Ã »Ã ±Ã ³Ã ® Ã ±ÃÃ  Ã Ã ¿Ã Ã  Ã ´Ã ±Ã Ã ¼Ã ¿Ã Ã  Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ³Ã ®Ã  [Ã ¬Ã Ã ¸Ã Ã ¿ 4 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1759/88]  Exemption from import duty (Article 4 of Regulation (EEC) No 1759/88)  Exemption de droit Ã 1 importation [article 4 du rÃ ¨glement (CEE) n0 1759/88]  Esenzione dal dazio ali importazione (articolo 4 del regolamento (CEE) n . 1759/88)  Vrijgesteld van invoerrecht (artikel 4 van Verordening (EEG) nr. 1759/88) Sweet potatoes intended for certain uses Article 2 1 . With a view to the release for free circulation of sweet potatoes falling within CN code 0714 20 90 intended for uses other than human consumption, as defined in paragraph 2 under the annual tariff quotas opened for products originating in the People's Republic of China and for products originating in other third countries, import licences shall be issued in accordance with this Title . 2. Fresh, whole sweet potatoes put up in immediate packings of a net content not exceeding 28 kilograms - shall be deemed to be intended for human consumption  IsenÃ §Ã £o de direito de importaÃ §Ã £o (artigo 4? do Regulamento (CEE) n? 1759/88). Article 5 1 . The third indent of Article 5 ( 1 ) of Regulation (EEC) No 3183/80 shall not be applicable . 2. Notwithstanding Article 8 (4) of Regulation (EEC) No 3183/80 , the quantity released for free circulation may not exceed that indicated in boxes 10 and 11 of import licences. The figure 0 shall be entered to that end in box 22 of licences. (') OJ No L 270, 23. 9 . 1987, p. 1 . 0 OJ No L 205, 3 . 8 . 1985, p. 5 . 0 OJ No L 113, 30. 4. 1987, p . 31 . No L 156/22 Official Journal of the European Communities 23 . 6 . 88 (b) 4 000 tonnes for the manufacture of food preparations put up for retail sale falling within CN code 1901 ; (c) 4 000 tonnes for the manufacture of tapioca, in the form of grains or pearls put up for retail sale, falling within CN code 1903 . Article 10 Licence applications shall be lodged with the competent authorities in each Member State by 1 p. m. (Brussels time) on Tuesdays, or if the latter is not a working day, on the , first working day thereafter. Licence applications may be lodged for the first time on 4 July 1988 . Licence applications may not cover a quantity greater than 1 000 tonnes per individual interested party acting on his own behalf. Article 11 1 . Box 12 of licence applications and licences shall contain one of the following entries, as appropriate : Article 6 Notwithstanding Article 12 of Commission Regulation (EEC) No 2042/75 ('), the security for import licences shall be 20 ECU per tonne. Article 7 Member States shall forward to the Commission by 5 p.m. (Brussels time) at the latest on the working day following the day of lodging of the application laid down in Article 3, the following details in licence applications :  the name of the applicant,  the quantities applied for,  the origin of the products,  the number of the export document and the name of the vessel for products originating in the People's Republic of China. Article 8 1 . The Commission shall notify the Member States by telex of the extent to which the applications can be granted. If the quantities for which licences have been applied for exceed the quantities available, the Commission shall specify by telex the uniform percentage reduction in the quantities applied for. Licences shall be issued for up to the quotas fixed in Articles 1 and 2 of Council Regulation (EEC) No 1471 /88 . However, this shall not apply for products originating in China, less for 1988 the quantities already allocated pursuant to Commission Regulation (EEC) No 1 146/86 (2), as amended by Regulation (EEC) No 3962/87. 2. Import licences shall be issued on the first working day following the lodging of the application, except in exceptional cases determined by the Commission. Licences issued shall be valid throughout the Community from the date of issue to the end of the fourth month thereafter. However, that term of validity may not extend beyond 31 December of the year in question. (a)  fÃ ©cula de mandioca destinada a la fabricaciÃ ³n de los medicamentos del cÃ ³digo NC 3003 y/o 3004  mamokstivelse til fremstilling af lÃ ¦gemidler henhÃ ¸rende under KN-kode 3003 og/eller 3004  ManiokstÃ ¤rke fÃ ¼r die Herstellung von Medika ­ menten gemÃ ¤Ã  den Positionen 3003 und/oder 3004 der Kombinierten Nomenklatur  Ã ¬Ã ¼Ã Ã »Ã ¿ Ã ¼Ã ±Ã ½Ã ¹Ã Ã ºÃ ±Ã  ÃÃ ¿Ã ÃÃ Ã ¿Ã ¿Ã Ã ¯Ã ¶Ã µÃ Ã ±Ã ¹ Ã ³Ã ¹Ã ± Ã Ã ·Ã ½ ÃÃ ±Ã Ã ±Ã Ã ºÃ µÃ Ã ® Ã Ã ±Ã Ã ¼Ã ¬Ã ºÃ Ã ½ Ã ºÃ ±Ã ¹ Ã ÃÃ ¬Ã ³Ã µÃ Ã ±Ã ¹ Ã Ã Ã ¿Ã ½ Ã ºÃ Ã ´Ã ¹Ã ºÃ  Ã £Ã  3003 Ã ®/Ã ºÃ ±Ã ¹ 3004  manioc starch intended for the manufacture of medicaments falling within CN code 3003 and/or 3004  fecule de manioc destinÃ ©e Ã la fabrication de mÃ ©dicaments relevant du code NC 3003 et/ou 3004  fecola di manioca destinata alla fabbricazione di medicamenti di cui ai codici NC 3003 e/o 3004  maniokzetmeel bestemd voor de vervaardiging van geneesmiddelen van GN-code 3003 of 3004 - fÃ ©cula de rtiandioca destinada ao fabrico de medicamentos dos cÃ ³digos NQ3003 e/ou 3004 or (b)  fÃ ©cula de mandioca destinada a la fabricaciÃ ³n de preparados alimenticios envasados para la venta al por menor, del cÃ ³dico NC 1901 TITLE II Manioc starch intended for certain purposes Article 9 The import duty of 150 ECU per tonne fixed in Article 3 of Regulation (EEC) No 1471 /88 shall apply on the release for free circulation of manioc (cassava) starch falling within CN code 1 108 14 00 for up to the following quantities according to the use to which it is put : (a) 2 000 tonnes for the manufacture of medicaments falling within CN code 3003 and/or 3004 ;  maniokstivelse til fremstilling af tilberedte fÃ ¸deva ­ * retilberedninger, pakket i detailsalgspakninger, henhÃ ¸rende under KN-kode 1901  ManiokstÃ ¤rke fÃ ¼r die Herstellung von Lebensmit ­ telzubereitungen, in Einzelhandelsverpackungen, gemÃ ¤Ã  der Position 1901 der Kombinierten Nomenklatur  Ã ¬Ã ¼Ã Ã »Ã ¿ Ã ¼Ã ±Ã ½Ã ¹Ã Ã ºÃ ±Ã  ÃÃ ¿Ã ÃÃ Ã ¿Ã ¿Ã Ã ¯Ã ¶Ã µÃ Ã ±Ã ¹ Ã ³Ã ¹Ã ± Ã Ã ·Ã ½ ÃÃ ±Ã Ã ±Ã Ã ºÃ µÃ Ã ® ÃÃ ±Ã Ã ±Ã Ã ºÃ µÃ Ã ±Ã Ã ¼Ã ¬Ã Ã Ã ½ Ã ´Ã ¹Ã ±Ã Ã Ã ¿Ã Ã ®Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¼Ã ­Ã ½Ã Ã ½ Ã ³Ã ¹Ã ± Ã Ã · Ã »Ã ¹Ã ±Ã ½Ã ¹Ã ºÃ ® ÃÃ Ã »Ã ·Ã Ã ·, ÃÃ ¿Ã Ã ÃÃ ¬Ã ³Ã µÃ Ã ±Ã ¹ Ã Ã Ã ¿Ã ½ Ã ºÃ Ã ´Ã ¹Ã ºÃ  Ã £Ã  1901 (&gt;) OJ No L 213, 11 . 8 . 1975, p. 5. (2) OJ No L 130, 19 . 4. 1986, p. 58 . No L 156/2323 . 6. 88 Official Journal of the European Communities  Einfuhrzoll 150 ECU je Tonne (Verordnung (EWG) Nr. 1759/88  Artikel 11 )  manioc starch intended for the manufacture of food pitparations put up for retail sale, falling within CN code 1901  Ã ´Ã ±Ã Ã ¼Ã Ã  Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ³Ã ®Ã  1 50 ECU Ã ±Ã ½Ã ¬ Ã Ã Ã ½Ã ¿ [Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1759/88 Ã ¬Ã Ã ¸Ã Ã ¿ 11 ]  fÃ ©cule de manioc destinÃ ©e a la fabrication de prÃ ©parations alimentaires conditionnÃ ©es pour la vente au dÃ ©tail, relevant du code NC 1901  import duty of 150 ECU per tonne (Article 11 of Regulation (EEC) No 1759/88)  fecola di manioca destinata alla fabbricazione di preparazioni alimentari condizionate per la vendita al dettaglio di cui al codice NC 1901  droit Ã l'importation dÃ © 1 50 Ecus par tonne [article 1 1 du rÃ ¨glement (CEE) n ° 1759/88]  dazio all importazione di 1 50 ECU per tonnellata (regolamento (CEE) n. 1759/88 , articolo 11 )  maniokzetmeel bestemd voor verwerking tot bereidingen voor menselijke consumptie, opgemaakt voor de verkoop in het klein, van GN-code 1901  invoerrecht van 150 Ecu/ton (Verordening (EEG) nr. 1759/88 , artikel 11 )  direito de importaÃ §Ã £o de 150 ECUs por tonelada (artigo 11 ? do Regulamento (CEE) n? 1759/88).  fÃ ©cula de mandioca destinada ao fabrico de preparados alimentares acondicionados para a venda a retalho, do cÃ ³digo NC 1901 or (c)  fÃ ©cula de mandioca destinada a la fabricaciÃ ³n de tapioca en forma de granulos o de granos perlados envasados para la venta al por menor, del cÃ ³digo NC 1903  maniokstivelse til fremstilling af tapioka i form af gryn eller perlegryn, pakket i detailsalgspakninger, henhÃ ¸rende under KN-kode 1903  ManiokstÃ ¤rke fÃ ¼r die Herstellung von Tapioka in Form von Granulat oder Perlen gemÃ ¤Ã  der Position 1903 der Kombinierten Nomenklatur  Ã ¬Ã ¼Ã Ã »Ã ¿ Ã ¼Ã ±Ã ½Ã ¹Ã Ã ºÃ ±Ã  ÃÃ ¿Ã ÃÃ Ã ¿Ã ¿Ã Ã ¯Ã ¶Ã µÃ Ã ±Ã ¹ Ã ³Ã ¹Ã ± ÃÃ ±Ã Ã ± ­ Ã Ã ºÃ µÃ Ã ® Ã Ã ±ÃÃ ¹Ã Ã ºÃ ±Ã  Ã ¼Ã µ Ã ¼Ã ¿Ã Ã Ã ® Ã ® Ã ÃÃ Ã Ã Ã ½ Ã ±ÃÃ ¿Ã Ã »Ã ¿Ã ¹Ã Ã ¼Ã ­Ã ½Ã Ã ½ Ã ºÃ ±Ã ¹ Ã Ã Ã Ã ¿Ã ³Ã ³Ã Ã »Ã µÃ ¼Ã ­Ã ½Ã Ã ½ Ã Ã Ã Ã ºÃ µÃ ­ Ã ±Ã Ã ¼Ã ­Ã ½Ã Ã ½ Ã ³Ã ¹Ã ± Ã Ã · Ã »Ã ¹Ã ±Ã ½Ã ¹Ã ºÃ ® ÃÃ Ã »Ã ·Ã Ã ·, ÃÃ ¿Ã Ã ÃÃ ¬Ã ³Ã µÃ Ã ±Ã ¹ Ã Ã Ã ¿Ã ½ Ã ºÃ Ã ´Ã ¹Ã ºÃ  Ã £Ã  1903  manioc starch intended for the manufacture of tapioca in the form of granules or pearls, put up for retail sale, falling within CN code 1903 3. Eligibility for the import duty referred to in Article 9 shall be subject to : (a) a written undertaking by the importer entered into at the time of entry for free circulation, to the effect that all the goods declared will be processed in accordance with the details in box 12 of the licence within four months from the date of acceptance of the declaration of release for free Circulation ; (b) the lodging by the importer, at the time of entry for free circulation, of a security equal to the difference between the duty of 150 ECU per tonne and the full import duty. 4. On entry for free circulation, importers shall indicate the place where processing is to be carried out. If the latter is to be carried out in another Member State, a T5 control copy shall be compiled on dispatch of the goods in the Member State of departure in accordance with the rules laid down in Regulation (EEC) No 2823/87. Box 104 of the T5 control copy must contain the following entry : 'Article 11 of Regulation (EEC) No 1759/88 (particular ^ destination indicated in box 12 of the import licence).' 5 . Except in cases of force majeure, the security provided for in paragraph 3 (b) shall be released when proof is supplied to the competent authorities of the Member State of entry for free circulation that all the quantities released for free circulation have been processed into the product mentioned on the import licence within the time limit referred to in paragraph 3 (a). Where processing is carried out in Member State other than that of release ior free circulation, proof of processing shall be provided by means of the original of the T5 control copy provided for in paragraph 4. For goods released for free circulation which have not been processed within the abovementioned time limit, the security to be released shall be reduced by :  1 5 % of its total amount, and  2 % of the remainder after the 1 5 % has been de ­ ducted, per day for which the time lmit is exceeded.  fÃ ©cule de manioc destinee a la fabrication de tapioca sous forme de granulÃ ©s ou de grains perlÃ ©s conditionnÃ ©es pour la vente au dÃ ©tail , relevant du code NC 1903  fecola di manioca destinata alla fabbricazione di ¢ tapioca sotto forma di granulati o granelli perlacei condizionate per la vendita al dettaglio di cui al codice NC 1903  maniokzetmeel bestemd voor verwerking tot tapioca in de vorm van korrels of parels, opgemaakt voor de verkoop in het klein, van GN-code 1903  fÃ ©cula de mandioca destinada ao fabrico de tapioca sob forma de grÃ £os Ã ­&gt;u de pÃ ©rolas acondicionados para venda a retalho, do cÃ ³digo NC 1903. Box 20(a) of licence applications shall contain one of the following entries :  derecho de importaciÃ ³n de 150 ECU por tonelada (articulo 11 del Reglamento (CEE) n ° 1759/88)  importafgift pÃ ¥ 150 ECU/ton (artikel 11 i forordning (E0F) nr. 1759/88) No L 156/24 23 . 6. 88Official Journal of the European Communities The amount of the security which is not released shall be forfeited as a levy. 6. Proof of processing shall be supplied to the competent authorities within six months following the end of the processing time limit. However, where proof is established within the abovementioned six months, the amount forfeited, less 1 5 % of the amount of the security, shall be reimbursed. Article 12 Articles 5 and 6 shall apply under this Title. Article 13 Member States shall forward to the Commission by 1 p. m. (Brussels time) at the latest on the day following the lodging of the application as provided for in Article 10, separately for each of the three quotas mentioned in Article 9, the following details of licence applications :  the name of the applicant,  the quantities applied for. ¢4 Article 14 1 . The Commission shall notify the Member States by telex of the extent to which the applications can be granted. If the quantities for which licences have been applied for exceed the quantities available, the Commission shall specify by telex the uniform percentage reduction in the quantities applied for. 2. Import licences shall be issued on the fifth working day following the lodging of the application, except in exceptional cases determined by the Commission . Licences issued shall be valid throughout the Community from their actual day of issue to the end of the third month thereafter. However, that term of validity may not extend beyond 31 December of the year in question. TITLE III Final provisions Article 1 5 Regulation (EEC) No 1146/86 is hereby repealed. Entry for free circulation of sweet potatoes for which an import licence was issued prior to the entry into force of this Regulation shall be deemed to be effected under the quotas provided for in Articles 1 ( 1 ) and 2 of Regulation (EEC) No 1471 /88 . Article 16 This Regulation shall enter into force on the eighth day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 June 1988 . For the Commission Frans ANDRIESSEN Vice-President ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO People's Republic of China 1 Exporter (name, full address, country) 2 No 3 Quota, year China 4 First consignee (name, full address, country) EXPORT CERTIFICATE (Sweet potatoes falling within CN code 0714 20 90) 5 Country of origin CHINA 6 Country of destination EEC 7 Place and date of shipment  Means of transport  Shipped by (name of vessel ) 8 Descriptions of Goods : 9 QUANTITY  Type of Products : Metric tonne (Net shipped weight) Pellets Chips Others  Packaging : In bulk Bags Others 10 Competent authority (name, address, country) Imp/Exp Department Ministry of Foreign Economic Relations and Trade, People's Republic of China 2 , Dong Chang An Street, Beijing, China Date : Signature Stamp : For use of EEC authorities This certificate is valid for 120 days from the date of issue class="page"> </body></html>